Citation Nr: 1636723	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-33 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease status post lumbar fusion. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran has verified active duty service from July 1965 to June 1967.    

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal of a September 2007 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Des Moines, Iowa in which the RO, among other things, denied the issue on appeal.  A timely Notice of Disagreement ("NOD") was received from the Veteran in September 2008.  After a Statement of the Case was issued in June 2010, the Veteran perfected his appeal in August 2010, via VA Form 9 substantive appeal.  After additional evidence was submitted, the RO issued a Supplemental Statement of the Case ("SSOC") in August 2012.  

The Veteran testified from the RO at a hearing before a Veteran's Law Judge in October 2012, via videoconference technology.  The transcript of that hearing has been associated with the claims file.  Since that hearing, the Veterans Law Judge who conducted the October 2012 hearing retired.  The Veteran was informed in an April 2016 letter that he could be afforded a new hearing under 38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  In May 2016, the Veteran responded that he did not wish to appear at another Board hearing.  

In January 2014, the Board remanded the above-referenced claim to the RO for additional development.  The development has been completed, and the appeal has been returned to the Board for additional review.   

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a paper file and a Virtual VA paperless claims file associated with the claim.



FINDINGS OF FACT

1.  The Veteran currently has a low back condition diagnosed as degenerative disc disease status post lumbar fusion. 
 
2.  The more probative and persuasive evidence of record is against finding that the Veteran's degenerative disc disease status post lumbar fusion is related to service or with any incident, injury or disease of service origin.


CONCLUSION OF LAW

A lower back disorder, to include degenerative disc disease status post lumbar fusion, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim of entitlement to service connection for a lower back disorder, to include degenerative disc disease status post lumbar fusion (degenerative disc disease).  In this respect, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a letter sent to the Veteran in September 2006 advised him as to what information or evidence was necessary to substantiate his service connection claim, his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  The September 2006 VCAA letter was sent prior to the rating decision in September 2007	.  Therefore, VA fulfilled its duty to notify. 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records ("STRs") and pertinent treatment records; and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue on appeal has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service VA treatment records and Social Security Administration records have been added to the record.  The Veteran's paper file, VBMS and Virtual VA records have been reviewed.  

In addition, the Veteran was afforded a VA medical examination in relation to his back disorder claim in March 2014.  The Board finds that the March 2014 VA examination report is adequate because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make adequate determinations.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his claim.

Additionally, as mentioned above, the Board most recently remanded the Veteran's claim for additional development in January 2014.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the January 2014 remand, additional records were associated with the claims file and a new VA examination was conducted in order to address the Veteran's claim.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection 

In his August 2006 application for compensation, the Veteran sought service connection for lower back problems he stated began in 1966.  During his October 2012 BVA hearing, he testified that his main occupation in service was as a crew chief, working on helicopters.  October 2012 hearing transcript, p. 4.  He did not testify (and has not asserted) that he had a particular incident or injury in service that he believes is related to his current back disorder.  In fact, he reported during one VA examination that he did not recall any specific injury prior to onset of leg and back pain in the early 1990's.  April 2010 VA general examination report, p. 5; March 2014 VA examination report, 8.  In seeking service connection, the Veteran essentially contends that his in-service activities of lifting heavy things and jumping out of helicopters from different heights caused wear on his back that subsequently led to the development of degenerative disc disease that required spinal fusion.  Id., pgs. 6 - 9.  He testified that his doctor told him that his in-service activities could have contributed to his back problems.  Id., p. 8.    

For reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163 (Fed Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).
 
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Degenerative disc disease is not listed as a chronic disease in 38 C.F.R. § 3.309(a).   
 
When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In regards to the Veteran's current diagnosis of degenerative disc disease, medical records in the claims file indicate that the Veteran began experiencing back pain in the early 1990's.  See April 2010 VA general examination report, p. 2 (during a review of the claims file, the examining VA doctor indicated that a March 1990 medical record noted the Veteran having leg and back pain).  Medical records dated in 1993 reveal that the Veteran had a herniated lumbar disc for which he underwent surgery.  Subsequent records reveal that the Veteran had surgery in June 1998 related to spinal instability and degenerative disc disease.  While these records reference treatment for various ailments, including the Veteran's back problems, none of the Veteran's medical treatment providers addressed the etiology of the Veteran's back condition.  See, i.e., 1998 and 1999 private medical records located in the Veteran's Social Security Administration file.  

A review of the Veteran's service treatment records are void of references of any back complaints, injuries or problems, which is understandable given the nature of the Veteran's claim that his service activities (as a whole) contributed to the development of his degenerative disc disease rather than any specific incident.    The service records do show that the Veteran entered service and separated from service with physical examinations of the back reported as being normal.  Additionally, in the history portion of the Veteran's service separation examination, the Veteran marked the box "no" on his form in answering the question of whether he had (currently or in the past) experienced recurrent back pain. 

The Veteran was seen for an extensive general medical examination related to various disorders in April 2010.  As part of this examination, a VA doctor reviewed the Veteran's claims file and obtained a medical history from the Veteran.  In regards to the Veteran's back, the doctor reported that the Veteran did not recall experiencing any specific injury prior to the onset of his back pain in the early 1990's.  The doctor reported that the Veteran was vague in terms of identifying when he first began experiencing back pain.  Specifically, she stated that the Veteran initially told her that his back started to bother him when he had his back operation, but later told her that he had problems with his back a long time before this.  Subsequently, the Veteran was afforded a physical examination.  Thereafter, the VA doctor diagnosed the Veteran with chronic back pain due to degenerative disc disease/lumbar fusion.  She ultimately opined that the Veteran's back disease did not occur before active service or during active service.  Rather, it was her opinion that the Veteran's degenerative disc disease occurred after service.   

The Veteran underwent a VA spine examination in March 2014.  During this examination, a VA doctor extensively reviewed the Veteran's claims file and obtained his pertinent medical history.  In this regard, he noted that the Veteran did not report experiencing back trouble in service, stating only that he "maybe" had some achiness in service.  In fact, the Veteran directly stated that he had no specific injury to his back; that he was never seen for back pain in service; and that he did not recall any back pain right after service.  The Veteran's service treatment records did not reflect any complaints of or injuries to the Veteran's back; and the Veteran service separation physical examination was normal.  The Veteran reported working as a mail clerk after service, which involved some lifting of boxes, and worked part-time at a lumber yard as well.  He told the doctor that he did not have any trouble with his back until 1993, nearly 26 years after he got out of the service, at which time he presented with an acute radiculopathy with pain down his right leg.  

After considering the above-referenced evidence and performing a physical examination on the Veteran, the March 2014 VA examiner diagnosed the Veteran with degenerative disc disease.  In regards to the medical question at issue, he opined that it was less likely than not that the Veteran's back condition was incurred in, caused by or secondary to his military service.  He also stated that the Veteran's contentions that lifting and jumping in service caused premature wear and tear on his back were not supported by any objective evidence.  In support of his opinion, the doctor reported that there was no temporal relationship found between the Veteran's period of service and his back disorder that was first treated 26 years after service.  He indicated that a back condition set into motion in service would not lay completely dormant or silent for 26 years.  For the Veteran's military service to have had such an effect on his spine, the Veteran would be expected to have had earlier back symptoms, with some manifestation of recurrent back pain during service or soon thereafter.  Contrary to that situation, the Veteran indicated that he did not have back problems until the early 1990's.  Given this, the doctor opined that the Veteran's 1993 medical manifestations were signs that he had developed a new medical condition.  

In addition to the foregoing, the March 2014 doctor reported that it was not uncommon for radiculopathies to begin insidiously, without notice.  He indicated that, in this regard, most people over the age of 40 have degenerative changes on 
x-rays; and people who live sedentary lifestyles can have spine degenerative changes, or disc herniations or bulges that could not be explained by any particular activity in which they have engaged.  He reported that people try to understand why a particular condition such as spine degenerative changes exist, so they look to anything unusual they may have done.  In regards to the Veteran, he stated that given the 26 year gap between the Veteran's separation from service and the onset of back pain, a relationship of the Veteran's current back condition to his service was not at all likely.

The Veteran may not agree with the March 2014 doctor's assessment.  In this regard, the Board notes that although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit ("Federal Circuit") drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  

In this case, the Veteran is not competent to identify the medical condition of lumbar spine degenerative disc disease or opine that this disorder is related to any specific or collaborative incident(s) he had in service.  His current condition is one that is diagnosed by medical clinicians, who conduct physical examinations and take x-rays to determine whether or not a person has degenerative disc disease, based upon symptomatology reported by the patient.  

Thus, while the Veteran currently has degenerative disc disease, there is no favorable persuasive nexus evidence linking his back disorder to his period of service.  Rather, the more competent and credible evidence of record indicates that there is no relationship between the Veteran's degenerative disc disease and any incidence in service.  In light of the foregoing, the Board finds that service connection for the Veteran's degenerative disc disease is not warranted.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's lower back disorder claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder, to include degenerative disc disease status post lumbar fusion, is denied. 



____________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


